Case: 22-60153     Document: 00516471138         Page: 1     Date Filed: 09/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                     September 14, 2022
                                  No. 22-60153                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Island Operating Company, Incorporated; Louisiana
   Workers’ Compensation Corporation,

                                                        Petitioners—Appellants,

                                       versus

   Donna Sanchez, Widow of Allen D. Sanchez; Director, Office of
   Workers’ Compensation Programs, United States Department of Labor,

                                                        Respondents—Appellees.


               Appeal from the United States Department of Labor
                             Benefits Review Board
                               BRB No. 21-0092


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Claimant Donna Sanchez sought benefits pursuant to the Longshore
   and Harbor Workers’ Compensation Act, as amended, 33 U.S.C. § 901 et
   seq., as extended by the Outer Continental Shelf Lands Act, 43 U.S.C. § 1331


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60153      Document: 00516471138          Page: 2   Date Filed: 09/14/2022




                                    No. 22-60153


   et seq. She alleged that her husband Allen’s death was causally related to his
   work for the Island Operating Company, Incorporated (“Island”).
          The Administrative Law Judge (“ALJ”) held that Allen’s heart attack
   and death arose out of and in the course of his employment with Island.
   Accordingly, the ALJ awarded Sanchez benefits under Section 9 of the Act,
   33 U.S.C. § 909, based on Allen’s average weekly wage, id. § 910(c). Island
   appealed to the Benefits Review Board (“the Board”), challenging the
   finding that Allen’s work activities contributed to his death and,
   alternatively, the calculation of Allen’s average weekly wage. The Board
   affirmed the ALJ’s decision and order awarding benefits.          Island then
   appealed to this court.
          We review decisions of the Board under a highly deferential standard,
   assessing “whether it has adhered to its proper scope of review—
   i.e., whether the ALJ’s findings of fact are supported by substantial evidence
   and are consistent with the law.” Gulf Best Elec., Inc. v. Methe, 396 F.3d 601,
   603 (5th Cir. 2004). After review of the briefs and record, we conclude that
   the Board thoroughly considered the case brought by Sanchez, fairly
   considered Island’s defenses to her claims, and committed no reversible
   error in its decision. Accordingly, we AFFIRM the Board’s decision
   essentially for the reasons stated in its thorough, well-reasoned opinion.




                                         2